Without any hesitation, I declare myself of opinion, that these outrages, amount to the highest degree of the ssevitia of the:civil-law, or of the intolerable cruelty mentioned By judge Blackstonc, and therefore, that they would authorise the ecclesiastical court to pronounce a divorce, a mensa et tboro. But defendant has made an ■-offer in open court, to take Back complainant as'his wife, and to cohabit with her; and has, by an instrument of writing with his own hand,' acquitted her of the charge of being unfaithful to his bed ; and his counsel ask, is there no room or place for repentance ? Will this court proceed to pronounce a divorce between tlio parties and separate them forever? This court will pronounce no divorce ¿ but after such repeated outrageous conduct on the part of the defendant, it will endeavor to provide for the security and maintenance of the wife, until both paNb-r *175may be somewhat cooled, and she may return, with some kind of safety to her husband. Her fears are expressed to every one who speaks to her about reconciliation, and from all that has been related of the violent temper of defendant, I cannot think them groundless. I shall decree the defendant to pay the one third of his net income, as alimony to the wife, to commence from the present day,, and to,he payable on the fifteenth days of October and April, half yearly, until in the opinion of this court, the complainant may return in safety to her husband. Therefore, let it he referred to the commissioner, to ascertain instantcr, the one third of defendant’s income, on a mean of three years, and let defendant pay the costs of this suit. 1
Upon the coming in of the statement of .the commissioner and before report made, it appeared that one third of the nett income of the defendant, would amount to fo 1,550 19, and it being offered to the court by the defendant to pay $ 500 per year, as above mentioned, waving the right of appeal, it is therefore ordered . and, decreed, that defendant do pay the said g 500 as above mentioned, and .the costs of this suit.
There was no appeal from this decree,